I bring to this
gathering a warm greeting from the people of the
Republic of Vanuatu.
Mr. President, at the outset, I take this
opportunity to congratulate you on your assumption of
the presidency of the General Assembly at its fifty-
ninth session. I also take this occasion to acknowledge
with deep gratitude the contributions of your
predecessor, who so competently steered the work of
the fifty-eighth session to its conclusion.
Here, I must also acknowledge the outstanding
role of Secretary-General Kofi Annan, who has been
resolute in his efforts to revitalize the Organization’s
ability to address global concerns. My delegation
reaffirms its support for Mr. Annan’s profound and
meticulous leadership of the United Nations.
I also take this opportunity to convey the
condolences of my Government and the people of
Vanuatu to the people of the Caribbean nations, in
particular Haiti, for the loss of so many lives and for
the extensive damage caused by the destructive forces
of nature that recently swept through the region. We
offer them our moral support and pray that the affected
peoples will soon recover and that the devastated areas
of their nations will be swiftly rehabilitated and rebuilt.
Those inevitable natural calamities demonstrate once
more the extreme and particular vulnerability of island
States, which seriously affects national economies.
Every year, from this rostrum, we reaffirm our
faith and confidence in upholding the purposes and
principles of the Charter. We entered the new
millennium with much anticipation and hope of
creating a just and better world for all our citizens.
However, global insecurity and the varying dimensions
of serious conflict have created a frightening situation.
It is to be expected that the world will plunge into
further turmoil unless the role of the United Nations —
the only truly global body — is reinvigorated and
recovers its legitimate responsibility of addressing the
causes of conflict and maintaining peace and security. I
come to the Assembly with some trepidation, as I see
our world spiralling out of control unless its Members
uphold the universality of the United Nations decision-
making process in addressing global concerns.
The world is at a crossroads and we meet here at
a critical juncture. Around us, civil strife, wars,
poverty, disease, famine, drought, natural disasters,
terrorism, environmental degradation, depletion of land
and marine resources and other phenomena are
ravaging the world. The displacement of peoples from
their natural habitats and the sacrilege of human
suffering in many parts of the world demonstrate that
25

unless immediate remedial strategies are implemented,
the global situation will continue to deteriorate.
Moreover, the emergence of conflict in areas we
once believed stable, the deterioration of law and order
and the senseless killing of innocent peoples are
painful reminders that we need to rethink our policies
and decisions. Globalization has brought with it both
opportunities and challenges, but for the small island
States the challenges are much more ominous. Those
are the realities.
Those negative developments lead me to
conclude that the United Nations is indispensable and
that we all need to work as friends and equal partners.
Globalization has brought nations together. We are
interlinked and interdependent. That demands global
cooperation and governance from all responsible
Members of the Organization. Understandably, there
are the vested interests of the powerful, but that only
necessitates genuine cooperation and goodwill to
achieve convergence of those interests. The United
Nations role in that regard must remain fundamental in
order to ensure compatibility with the international
legal framework. Maverick policies and decisions will
only create further divisions and hostility.
With that in mind, I believe there is now
consensus on introducing far-reaching reforms that
make the United Nations relevant for all its Members,
with the fundamental objective of preserving
international peace, security and stability.
My Government fully supports efforts to reform
the United Nations system in order to ensure a stronger
and more effective Organization. On that note, my
delegation endorses the view of other delegations on
the need to review the membership of the Security
Council so that it will better reflect geographical
distribution and the underrepresented groups of
Member countries of the United Nations, without
affecting the authority of the Council.
I hope all the rhetoric that has come before the
Assembly can be translated into concrete and practical
action. We must be resolute in our collective desire to
work together as sovereign nations in addressing the
world’s problems through multilateral institutions. The
blueprint for international cooperation has been
established, but reforming certain structures in the
United Nations system must be seen as a prerequisite if
we are serious about moving forward. The Achilles
heel of the current structure is the imbalance of power
in the United Nations system. It has become so chronic
that it has weakened the multilateral focus,
cohesiveness and internationalism of the United
Nations.
The principles of democratization and good
governance so actively advocated and championed by
some Members must be reflected in the reorganization
and decision-making process of the United Nations
system.
It is in this regard that Vanuatu supports the
review of the permanent membership of the Security
Council in order to include Japan and one
representative each from the African continent, the
Middle East and the group of small developing
countries. A more representative Council will bring
about openness and transparency, create confidence
and ameliorate understanding and cooperation. A
restructuring of the membership of the Security
Council is long overdue. Diversity is essential there.
My Government looks forward to the report of
the Secretary-General’s High-Level Panel on Threats,
Challenges and Threats.
Although the fight against terrorism takes centre
stage, it must not overshadow the socio-economic
development agenda and other serious security
concerns affecting the developing world, and in
particular small island States. Resources will inevitably
be diverted towards combating terrorism in all its
facets, but judicious decisions need to be taken. It is
against that background that our delegation wishes to
associate itself with statements made by other
delegations on the imperativeness of supporting the
development constraints of developing nations, and in
particular the concerns of the small island States on
vulnerability.
At the Millennium Summit leaders adopted the
eight Millennium Development Goals, with targets to
be achieved by 2015. Although commitments have
been made, the lethargic performance of many
countries, including Vanuatu, demonstrate the need for
more international support in assisting countries to
meet those targets.
The global economic situation today
discriminates against many developing economies.
Unfair trading practices and the imposition of intrusive
policies on national economies — including that of
Vanuatu — affect those economies by opening them up
to unfavourable conditions that only favour stronger
nations. The post-Cancún period poses extreme
challenges to the economic survival and socio-
26

economic stability of many small developing nations
like Vanuatu.
My Government’s initial focus is on the social
sector, namely, on health and education. The
Government’s prioritized action agenda, which was
launched last year in consultation with our
development partners, is the catalyst for Vanuatu’s
medium- to long-term strategic planning. This
development policy framework is consistent with
achieving the targets of the Millennium Development
Goals and emphasizes the need to empower our rural
population through infrastructure- and capacity-
building initiatives. We appeal to our development
partners to adequately assist us in its implementation.
On that note, my delegation wishes to express its
gratitude to the United States of America for granting
Vanuatu eligibility to access development funding from
the Millennium Challenge Account.
The primary responsibility for development lies
with a State itself. Yet, external influences and
conditional aid have not adequately corresponded with
Vanuatu’s development priorities and achievements.
The pretext for meting out foreign advice conditioned
with development assistance has been to improve
governance and other sectors considered vital in
establishing a strong economy. In Vanuatu’s case that
line of argument has not produced tangible results,
with restricted progress being reflected in our
continuous struggle with reforms that are more or less
dictated by external forces.
Both the recipient and the external assistance
must be balanced and sensitive to national interests.
Too often, that normal reaction is misunderstood by
some of our development partners. From Vanuatu’s
perspective, externally driven reforms must be
buttressed by an equal partnership that respects local
tradition, culture and the rights of all citizens without
disturbing the essential uniting mechanisms of society
that have successfully held us together over time. An
exploitative agenda can only erode and dismantle those
ingrained mechanisms, leaving us vulnerable to the
rapid changes affecting all of us today. Vanuatu
embraces democracy and the concepts of governance
and transparency, but they must be tailored to suit the
traditional system without affecting the relevance and
significance of those far-reaching principles.
In recent times, the history of the Organization
has been characterized by indecision, which blemishes
the record of the United Nations. I speak about the
longstanding issue of self-determination, and in
particular the case of West Papua, and I do so while
being cognizant of the Charter and while espousing the
principles that continue to guide the Organization’s
efforts in the process of self-determination. The United
Nations must be consistent in its decisions for the
recognition and respect of the fundamental rights to
self-determination for the people of West Papua. The
truth surrounding the so-called Act of Free Choice
must be exposed to the Melanesian sisters and brothers
of West Papua and the rest of the international
community. Saddest of all is General Assembly
resolution 2504 (XXIV) of 1969, concerning West
Papua. How can the United Nations continue to ignore
the cries of over 3 million people demanding justice?
As world leaders, we have time and again expressed
serious concerns and dissatisfaction about the fact that
certain decisions and actions by the United Nations or
its bodies were not consistent with the purposes and
intentions of the Charter. However, in the case of West
Papua, absolutely nothing has been done to rectify the
gross violation of internationally accepted practice. It
is therefore our joint responsibility to address this grey
area of history.
The continuing disputes and concerns raised with
regard to the legality of United Nations-endorsed
instruments that have been concluded throughout the
years — such as the New York Agreement of 1962, to
govern the United Nations administration of the so-
called Act of Free Choice in West Papua — is a clear
example challenging the integrity and validity of
United Nations resolutions at that time. In our opinion,
the United Nations-conducted exercises were a total
farce conditioned only to suit the geopolitical climate
of that period. The United Nations cannot, and must
not, continue to turn a blind eye to its own past
failures. It is morally, politically and legally wrong to
do so. The Netherlands in particular, which was the
former colonial authority, should also recognize that it
should shoulder some responsibility in helping to
resolve the unfortunate situation of West Papua in a
peaceful and transparent manner. Why is no one
accountable for those unjust decisions affecting the
lives of millions of people today?
Vanuatu therefore calls for the establishment of a
special commission of inquiry to review the United
Nations conduct in relation to the 1969 Act. We also
call for the United Nations to send a fact-finding
mission to examine the situation in West Papua with
regard to human rights abuses and other related issues.
And we call for the reinscription of West Papua on the
27

list of Non-Self-Governing Territories. Those are
critically challenging responsibilities.
On a final matter, my delegation strongly
reaffirms its support for resolution 2758 (XXVI),
which was adopted during the twenty-sixth session, in
1971, and which recognized the legal and political
representation of the People’s Republic of China as a
Member of the United Nations. Vanuatu again
reiterates its unwavering support for one China and
urges all members of the United Nations to work in the
interests of world peace and stability in the Asia-
Pacific region.
In conclusion, I must bring to the attention of the
Assembly another priority issue that is of grave
importance to my Government and nation. I would
once again like to raise the matter of the relocation of
the Pacific Operations Centre of the Economic and
Social Commission for Asia and the Pacific (ESCAP)
from Vanuatu to another location. My Government was
not properly consulted in that regard, and requests that
the decision to relocate the Centre from Vanuatu be
reconsidered. If the Centre’s relevance in the region is
being questioned, then my Government would propose
that a proper review be carried out with a view to
restructuring the ESCAP office in order to relocate the
Pacific Operations Centre to Bangkok. Programmes
and activities under ESCAP responsibility may be
better coordinated through the United Nations
Development Programme activities in the region.
I hope that wisdom will prevail as the debate
continues on our future destiny. Despite all our
differences and diversity, human security for all is our
main goal. That should remain the focus of the United
Nations agenda. The cardinal question is whether
Members will allow the United Nations to undertake
serious reforms in meeting the challenges ahead. The
future remains in our hands.